DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 003, line 2: “tuck” should be “truck”
Paragraph 004: “as well as a preferred mode of use, further…” should read “as well as a preferred mode of use and further…”
Paragraph 0013, line 2: “In one embodiment the…” missing a comma; “In one embodiment, the…”
Paragraph 0014, line 2 & 3: “In one embodiment the” missing a comma
Paragraph 0014, line 3: “In one embodiment the vehicle comprises a Jeep which are known for their horizontal swing tailgates” should read, “In one embodiment, the vehicle comprises a Jeep which is known for its horizontal swing tailgates.”
Paragraph 0016, line 1: “As used herein, a handle…” missing comma; “As used herein, a handle…”
Paragraph 0019, line 3, “In one embodiment” missing comma
Paragraph 0019, line 6 “stalled” should be “installed”
Paragraph 0019 should make note that 114 shown in Figure 6
Paragraph 0020, lines 4 & 6, missing comma after phrase, “in one embodiment”
Paragraph 0021, line 5: “tailgate 101 compared to heavier tailgates 101.” Remove second 101, as the second tailgate reference is not referring to the claimed invention
Paragraph 0023, line 3 & 6 missing comma after phrase, “in one embodiment”
Paragraph 0023, line 6 “urge” should be “return”
Paragraph 0024, line 5, “latches 109” should be “latches 108”
Paragraph 0025, line 1 missing comma after phrase “in one embodiment”
Paragraph 0026, line 2 & 3 missing comma after phrase “in one embodiment”
Paragraph 0027, line 1 missing comma after phrase “in one embodiment”
Paragraph 0028, line 1 “have been” should be “has been”
Paragraph 0030, line 5 missing comma after “with”
Paragraph 0031, line 2 missing comma after phrase “in one embodiment”
Paragraph 0032, line 1 & 2 missing comma after phrases “in one embodiment” and “As shown in the frame body”
Paragraph 0032, line 4 “reduce weight” should be “reduce the weight”
Paragraph 0033, line 1 missing comma after “Also depicted in Figure 3”
Paragraph 0034, line 2 & 3 missing comma after phrase “In this embodiment” and “Further”
Paragraph 0035, line 4 & 5 missing comma after the phrase “In one embodiment” and “By having struts 117 and a frame body 115”
Paragraph 0036, line 2 missing comma after “As depicted”
Paragraph 0037, line 1 missing comma after “As depicted” and should be “allow the weight to be reduced…”
Paragraph 0038, line 4 missing comma after “tailgate 101”
Paragraph 0039, line 2, should state “Figure 5 also shows the latch guide 120.”
Paragraph 0042, lines 1 & 5 missing comma after the phrase “In the embodiment depicted” and “As shown”
Paragraph 0043, line 2 missing comma after “tailgate coupler 112”
Paragraph 0045, line 1 missing comma and should read, “As depicted in Figure 6, a cutaway…”
Paragraph 0046, line 6 missing comma before “whereas”
Paragraph 0046, line 7 “amble” should be “ample” 
Paragraph 0049, lines 1 & 3 missing comma after phrase “In one embodiment” and “in other embodiments”
Paragraph 0050, lines 1, 2, 3, & 4 missing commas after the phrase “In one embodiment” or “In some embodiments”
Appropriate correction is required.
The use of the term “Jeep” [Claim 18], which is a trade name or a mark used in commerce has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant’s use of the term Jeep appears to be describing more generically a sport utility vehicle or truck and should be replaced with generic terminology to describe such, as the disclosure is not using the term “Jeep” to be directed to specific models of the “Jeep” brand, but rather as a general term relating to a type of vehicle.
Claim Objections
Claim 6 is objected to because of the following informalities: “latch receives” should read, “latch receivers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said frame struts” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 1, which does not recite frame struts.
Claim 16 recites the limitation “said hitcher receiver” in line 2. There is insufficient antecedent basis for this limitation in the claim. A “hitcher receiver” is not found anywhere within the claim language and must be introduced into the claim language prior to being referenced as “said.”
Claim 18 contains the trademark/trade name Jeep.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark is used to describe a type of vehicle and, accordingly, the description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinke (US Pat 6431630).
Regarding Claim 1, Meinke discloses “a system for a tailgate conversion, said system comprising:
a fold down tailgate (Figure 1: 10-fold down tailgate);
a hinge (Figures 1 & 4: 28-hinge);
latch receivers (Figure 2: 38-striker; Claim 13, lines 15-21); and wherein said fold
down tailgate comprises a frame body (Figures 1 & 4: 26-inner panel module) coupled to an outer skin (Figures 1 & 4: 24-outer panel assembly).”
Meinke recites a fold down tailgate with a hinge, strikers and an inner panel module coupled to an outer panel assembly. The striker of Meinke functions as a latch receiver, while the inner panel module functions as a frame body and the outer panel assembly could also be called an outer skin. The structural limitations of the claimed invention read on those of Meinke and while the preamble recites an intended use, it is not to be considered in the interpretation of the claim. (See MPEP 2111.02)
Regarding claim 7, Meinke discloses the system of claim 1, as set forth above, “wherein said tailgate is moveable from a closed position wherein said tailgate is vertical, to an open position wherein said tailgate is horizontal, and wherein when in said closed position, said hinges (Figure 4: 28-hinges) are located at the bottom of said tailgate (Figure 1: 10-fold down tailgate).
Meinke teaches a tailgate that moves from a vertical closed position to a horizontal open position with the hinge pin placed at the bottom of the tailgate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke, in view of McCleary (US Pat 5156432) in view of McGoff et al. (US Pat 8740279).
Regarding Claim 2, Meinke discloses the system of claim 1, as set forth above, wherein said fold down tailgate is installed in a vehicle, which previously had a horizontal tailgate.
Meinke teaches a fold down horizontal tailgate (Figure 1: 10- tailgate); however, Meinke does not teach the removal of a horizontal tailgate in order to install a fold down tailgate.
McCleary teaches the removal of a standard tailgate in order to replace the tailgate with a tailgate having more utility (Col. 3, lines 35-45); however, McCleary does not teach that either tailgate swings horizontally.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meinke of a fold down tailgate having more utility for the consumer (Col. 1, lines 33-35) in order to replace it, as taught by McCleary.
McGoff et al. teaches the removal of a horizontally swinging tailgate (Claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meinke, as modified above, with the 
Regarding claim 12, Meinke discloses a fold down tailgate (Figure 1: 10-tailgate) with a latch device (Figure 4: 32-latch device), a latch receiver (Figure 2: 38-striker), a frame body (Figure 1: 26-inner panel module) and an outer skin (Figure 4: 24-outer panel assembly). Meinke fails to teach the removal of a horizontally swinging tailgate.
McCleary teaches the removal of a standard tailgate and the obtaining of a new tailgate (Col. 3, lines 53-56) with more utility (Col. 3, lines 35-45); however, neither of the tailgates taught by McCleary are swinging tailgates.
McGoff et al. teaches a removable swinging tailgate (Claim 7). 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a fold down tailgate by Meinke with the teaching of McCleary to obtain a new tailgate in order to replace it with a tailgate of more utility. 
It would further be obvious to combine the teaching of the modified Meinke with the teaching of McGoff et al. to remove a horizontally swinging tailgate in order to replace the swinging tailgate with a tailgate of more utility, as taught by Meinke (Col. 1, lines 33-35).
Regarding Claim 18, “wherein said vehicle comprises a Jeep”.
Because of the 112(b) rejection of Claim 18, the examiner is considering for a prior art rejection of the vehicle of Meinke as a Jeep, as the trademark does not offer any particular structural limitations.
Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Grody (US Pat 5150934).
Regarding Claim 3, Meinke discloses the system of claim 1, as set forth above, further comprising “a lever (Figure 5: 30g-handle) coupled to two latch couplers (Figure 5: 46-actuate links), wherein each of said latch couplers is coupled to a latch (Figure 5: 32-latch device, 32b-latch members), wherein said frame body comprises a cutout adjacent to said lever (Figure 5: 30h-handle opening), and 
Meinke teaches a tailgate containing actuate links coupled to latches that move when a lever is manipulated; however, the latches move from an outwardly extended position to an inwardly retracted position upon manipulation of the lever.
Grody teaches latches on a truck bed topper extending from an inwardly retracted position to an outwardly extended position when manipulated by a lever (Col. 12, Claim 6, lines 42-48). 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Grody to those of Meinke in order to avoid the requirement of a spring actuator or other return mechanism used in a latch system with a relaxed state of inwardly retracted latches.
Regarding claim 4, Meinke as modified above, discloses “wherein said latch couplers (Figure 5: 46-actuate links) are elongated members which extend in opposite directions away from said lever (Figure 5: 30g-handle).” To elaborate, Meinke specifically teaches that the actuate links extend in opposite directions away from the lever in order to reach either side of the tailgate. The latch couplers extend in opposite directions from the handle of the tailgate to manipulate the latch mechanism.
Regarding claim 5, Meinke, as modified above, discloses “latch receivers (Figure 2: 38-striker) sized to receive said latches (Figure 5: 32b-latch member) when in said extended outwardly position.” 
Regarding claim 6, Meinke, as modified above, discloses “said latch receives (Figure 2: 38- striker) are installed in a vehicle.”
To further elaborate with regards to the mapping of claims 5 and 6 above, it is noted that Meinke, as modified above in claim 3, recites a striker mounted in the vehicle sidewalls to receive the latch actuated by the actuate links. The modified Meinke also teaches a striker, or latch receiver, in the sidewall of a vehicle to ensure the tailgate is securely fastened and will not open while the vehicle is operating.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Maranville et al. (US Pat 9789914).

Maranville et al. teaches a reinforcement member (Figure 1: 36-reinforcement member) located between an outer panel (Figure 1: 16-outer panel) and an inner panel (Figure 1: 14-inner panel) to maintain structural stability of the tailgate. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fold down tailgate assembly of Meinke with reinforcement members, or frame struts, to ensure that the structural integrity of the tailgate is maintained.
Regarding claim 9, Meinke teaches a fold down tailgate (Figure 1: 10-tailgate) with an outer skin (Figures 1: 24-outer panel assembly) and inner panel (Figure 4: 26-inner panel module); however, Meinke fails to teach a bottom brace attached to frame struts as reinforcement members in the tailgate.
Maranville et al. teaches a lower cross member (Figure 1: 30-lower cross member) attached to a plurality of reinforcement members (Figure 1: 36-reinforcement member).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tailgate of Meinke by adding a brace taught by Maranville et al. at the bottom of the tailgate to reinforce the tailgate and attach frame struts to said brace to further reinforce the body of the tailgate.
Regarding claim 10, Meinke teaches a fold down tailgate (Figure 1: 10-tailgate) with an outer skin (Figures 1: 24-outer panel assembly) and an inner panel (Figure 4: 26-inner panel module); however, Meinke does not teach a frame body with cutouts.
Maranville et al. teaches an access hole in an inner panel (Figure 1: 14-inner panel) of a tailgate (Figure 1: 68-access hole). This access hole might also be called a cutout. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tailgate of Meinke by adding a cutout to the inner panel, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Schulte et al. (US Pat 7549691).
Regarding claim 11, Meinke teaches a fold down tailgate (Figure 1: 10-tailgate) with an outer skin (Figures 1: 24-outer panel assembly) and an inner panel (Figure 4: 26-inner panel module); however, Meinke fails to teach a tailgate coupler coupled to a vehicle coupler.
Schulte et al. teaches a fold down tailgate (Figure 1: 24-end gate) with a hinge (Figure 3: 28-hinge) attached at the bottom of the tailgate with pins (Figure 9: 34-pins) attached to the tailgate and a hinge retainer clip (Figure 9: 80-hinge retainer clip) attached to the vehicle. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meinke of a fold down tailgate with the teaching of Schulte et al. of a hinge coupled to a tailgate and another portion of the hinge coupled to the vehicle in order to allow for the movement of the tailgate from upright to horizontal along the hinge axis.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of McCleary in view of McGoff et al. as applied to claim 12 above, and further in view of Grody.
Regarding claim 13, “wherein said fold down tailgate (Figure 1: 10-tailgate) comprises two latches (Figure 5: 32b-latch members), and further comprises a lever (Figure 5: 30g-handle) coupled to two latch couplers (Figure 5: 46-actuate links), wherein each of said latch couplers is coupled to a latch (Figure 5: 32-latch device, 32b-latch member), and wherein said latches move from a retracted inwardly positioned to an extended outwardly position” 
Modified Meinke teaches two actuate links (Figure 5: 46-actuate links) attached to a handle (Figure 5: 30g-handle) to allow for the release of the latch (Figure 5: 32-latch device) intended to keep the tailgate in an upright position; however, the latch of Meinke moves from an outwardly extended position to an inwardly retracted position when the handle is engaged.

It would be prima face obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Meinke and Grody to produce a tailgate containing two latches and an actuator in order to secure the tailgate in an upright position when closed and allow for the tailgate to rest horizontally when opened. The combination would also include latches that rest in an inwardly retracted position and extend outwardly upon actuation of the lever in order to avoid the need for springs or other return mechanisms.
Regarding claim 14, Meinke, as modified in Claim 13 above, teaches a tailgate with latch couplers (Figure 5: 46-acutate links) that extend in opposite directions away from a handle (Figure 5: 30g-handle) and two strikers (Figure 2: 38-striker) placed opposite one another on two sidewalls of a vehicle bed. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install two latch receivers that are capable of receiving two latches intended to secure and release a tailgate, as taught by Meinke (Col. 4, lines 16-21).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of McCleary in view of McGoff et al. as applied to claim 12 above, and further in view of Schulte et al.
Regarding claim 15, Meinke, as modified above in Claim 12, teaches the method of removing a horizontal swinging tailgate and replacing it with a fold down tailgate; however, the modified Meinke does not teach the installation of a vehicle coupler and a tailgate coupler.
Schulte et al. teaches a tailgate coupler (Figure 9: 34-pins) coupled to the tailgate that rests in a vehicle coupler (Figure 9: 80-hinge retainer clip) to allow for the tailgate to pivot about the pin, acting as a hinge. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the modified Meinke with the teachings of Schulte et 
Regarding claim 16, Meinke, as modified above in Claim 15, teaches a removable swinging tailgate, latch receivers placed on the sidewall of a vehicle (Figure 2: 38-striker), a hinge attached to the vehicle and a tailgate installed on the vehicle. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the only modifications required for the fold down tailgate to be functional on a vehicle on which they are installed would be the hinges and latch receivers taught by the modified Meinke above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of McCleary in view of McGoff in view of Schulte as applied to claim 15 above, and further in view of Kaptur et al. (US Pat 3567274).
Regarding claim 17, Meinke, as modified above in Claim 15, teaches a method of replacing a horizontal swinging tailgate with a fold down tailgate; however, the modified Meinke doesn’t teach a cutaway in a bumper.
Kaptur et al. teaches a notch (Figure 2: 80-notch) in the rear bumper of a vehicle (Figure 2: 20- rear bumper structure) in order to allow for the proper function of a fold down tailgate while accommodating the previously horizontally swinging tailgate (Col. 4, lines 48-62). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kaptur et al. to the modified tailgate of Meinke to create notches in the bumper structure to allow for the proper function of the hinge mechanism used by a fold down tailgate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jergess et al. (US PG Pub 2018/0251164) teaches a removable fold down tailgate with a locking hinge. Gray et al. (US Pat 9573630) teaches a lightweight tailgate structure containing multiple cutouts and the 
	In a non-patent literature search, it was discovered that https://www.swagoffroad.com/SWAG-Jeep-Drop-Down-Tailgate-Kits_c_11.html contains products similar to those described by the applicant for converting a horizontal tailgate to a fold down tailgate. It appears that these products were made available as early as 2013, based upon the reviews left on the site. Though these products were not used as prior art in a rejection of the claimed invention, it should be noted that such products were available much earlier than a year before the effective filing date of the application of the claimed invention and could be used to further support the rejections made in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT J HICKS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        

/VERONICA MARIE SHULL/             Examiner, Art Unit 4116